Citation Nr: 0012869	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-31 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hearing loss in a decision of October 1962, and the 
veteran did not perfect an appeal.  

2.  The additional evidence presented since October 1962 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

3.  The veteran has not presented any competent evidence that 
he has tinnitus, or that the claimed tinnitus is related to 
his period of active service.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of October 1962 which denied 
service connection for hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The additional evidence presented since October 1962 is 
not new and material, and the claim for service connection 
for hearing loss has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disease is manifested to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  

The RO denied the veteran's claim for service connection for 
hearing loss in October 1962, and the veteran did not perfect 
an appeal.  The evidence which was considered at that time 
included the veteran's service medical records which do not 
include any references to hearing loss.  The report of a 
physical examination conducted in October 1945 for the 
purpose of his separation from service shows that the veteran 
had bilateral perforated tympanic membranes which were 
healed.  Examination of his hearing using the whispered voice 
test shows that it was 15/15 in both the right ear and the 
left ear.  The veteran's separation qualification record 
dated in October 1945 shows that his military occupational 
specialty was cannoneer.  It was also noted that his civilian 
occupation had been external grinder operator.  The 
previously considered evidence also included post service 
medical treatment records from the Henry Ford Hospital dated 
in 1956 pertaining to a back injury.

In the decision of October 1962, the RO denied service 
connection for hearing loss.  The RO noted the perforations 
of the tympanic membranes which were found on separation from 
service.  However, the RO also noted that there was no 
evidence of defective hearing.  The veteran was notified by 
letter of that decision and of his right to file an appeal, 
but he did not do so and the decision became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the October 1962 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
copies of service personnel records which reflect that the 
veteran was a cannoneer during service.  The Board notes, 
however, that this fact was already established at the time 
of the previous decision.  Therefore, the additional service 
personnel records do not add any additional pertinent 
information.  

The additional evidence also includes VA hearing loss 
examination records.  On audiological evaluation in March 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
NR
NR
NR
LEFT
35
60
65
70
75

The diagnoses were profound sensorineural hearing loss with 
no speech recognition in the right ear; and mild sloping to 
severe sensorineural hearing loss with poor speech 
recognition in the left ear.

On audiological evaluation in December 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
NR
NR
NR
LEFT
35
55
65
60
75

The diagnoses were profound sensorineural hearing loss in the 
right ear, and mild to moderately severe sensorineural 
hearing loss in the left ear.  

These records demonstrate the veteran now has hearing loss of 
sufficient severity to be considered to be a disability under 
38 C.F.R. § 3.385 (1999).  Significantly, however, the 
records do not contain any indication that the hearing loss 
is related to the veteran's period of service.

The additional evidence which has been presented also 
includes testimony given by the veteran during a hearing held 
in February 1998.  He stated that he believed that his 
current hearing loss is related to service.  In particular, 
he related his hearing loss to his duties operating a 155 
Howitzer.  He recounted that he stood about 12 inches away as 
the cannon was being fired.  He said that he did this during 
most of the 23 months that he was in service.  He also 
reported being wounded in service.  He said that after 
service he worked on a farm and later opened his own 
photography studio.  He reported that he had hissing in his 
ears that got a little worse every year.  He also reported 
that after service his hearing was good in his left ear, but 
not so good on the right.  

The Board notes that the veteran may testify as to symptoms, 
but he is not qualified to offer opinions as to matters which 
require medical expertise.  The Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

For the foregoing reasons, the Board finds that the 
additional evidence presented since October 1962 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.  Accordingly, the decision of October 1962 
which denied service connection for hearing loss remains 
final.  Moreover, even if the evidence was considered new and 
material to reopen the claim, the Board would have to 
determine whether, based upon all the evidence, the claim as 
reopened (and as distinguished from the original claim) is 
well grounded.  What is still lacking for purposes of well 
grounding the claim is competent medical evidence linking the 
veteran's current hearing loss to his period of service.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999).

II.  Entitlement To Service Connection For Tinnitus.

In reviewing any new claim for VA benefits the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Alternatively, a claim may be well grounded based on 
the application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

During the hearing held in February 1998, the veteran 
testified, in essence, that he believed that he had developed 
tinnitus as a result of exposure to noise during service.  He 
reported that he had hissing in his ears that got a little 
worse every year.  As noted above, however, the veteran is 
not qualified to offer a medical opinion as to the cause of 
his tinnitus.  

The veteran's service medical records do not contain any 
references to tinnitus.  The recent VA audiology examination 
reports also do not contain references to tinnitus.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, the veteran has not presented any evidence that he 
currently has tinnitus.  Furthermore, neither VA audiology 
examination report contains any medical opinion that any 
audiological disorder was related to service.

In summary, the veteran has not presented any competent 
evidence demonstrating that he currently has tinnitus, nor 
has he presented competent evidence of a link between his 
claimed tinnitus and his period of service.  Accordingly, the 
Board concludes that the claim for service connection for 
tinnitus is not well-grounded.  Because the claim is not 
well-grounded, there is no further duty on the part of the VA 
to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the appeal on that issue is denied.

Service connection for tinnitus is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

